359 S.W.3d 543 (2012)
Raymond L. BAKER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97034.
Missouri Court of Appeals, Eastern District, Division Two.
February 21, 2012.
*544 Loyce Hamilton, Public Defender, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen, John M. Reeves, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Raymond Baker (Appellant) appeals the Judgment of the Circuit Court of St. Louis County, the Honorable James R. Hartenbach presiding. Appellant was convicted by a jury of one count of first-degree armed robbery, one count of second-degree murder, and two counts of armed criminal action. The court sentenced him to a total of twenty-five years imprisonment.
On appeal, Appellant argues that his trial counsel was ineffective for failing to object to statements made by the State during closing arguments of the penalty phase. We have reviewed the briefs and the Record on Appeal and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.